USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1081                                 JOHN J. SHAUGHNESSY,                                Plaintiff, Appellant,                                          v.                               CITY OF LACONIA, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            John J. Shaughnessy on brief pro se.            ___________________            John  T.  Alexander   and  Ransmeier  &  Spellman  on  brief   for            ___________________        ______________________        appellees.                                 ____________________                                  September 22, 1997                                 ____________________                      Per  Curiam.   In  this  appeal,  pro  se in  forma                      ___________            pauperis appellant John Shaughnessy objects  to the dismissal            of his civil  rights action asserting  a due process  claim.1                                                                        1            The action was dismissed under 28 U.S.C.   1915(e)(2)(B)(ii),            which  requires dismissal of  an in forma  pauperis complaint            "at any time" if  it fails to state  a claim for relief.   We            affirm.                      In his suit,  Shaughnessy alleged that the  City of            Laconia  and  various individual  defendants  denied  him due            process of law by failing to review or hold a hearing  on his            claim  that he  had  not  received  the  veterans  employment            preference described  in N.H. Rev.  Stat. Ann.   283  and the            City's  affirmative action  plan  when  he  applied  for  the            position of Director of Personnel and Purchasing in  1994 and            for   the  position   of   Assessing   Technician  in   1995.            Shaughnessy  failed to state  a claim  for relief  because he            failed to make sufficient factual allegations to show that he            had a property interest in  the preference, i.e., that he was            entitled to the preference.  See 2 Moore's Federal Practice                                           ___   ________________________            12.34[4][a],  at  12-71  (3d  ed.  1997)  ("Dismissal  [of  a                                            ____________________               1While the  complaint asserted  other claims  as well,  on               1            appeal Shaugnessy  has not presented  developed argumentation            regarding  those claims.   Accordingly,  we  do not  consider            them.   See Martinez  v. Colon,  54 F.3d  980, 990  (1st Cir.                    ___ ________     _____            1995) ("It is settled in this circuit that issues adverted to            on  appeal in  a perfunctory  manner,  unaccompanied by  some            developed argumentation, are deemed to have been abandoned.")            (quotation marks and citation omitted).                                                       -2-            complaint] is  proper if  the complaint  lacks an  allegation            regarding an element  necessary to obtain relief.").   First,            he did not allege that he had furnished the City proof of his            entitlement to the veterans preference at the time he applied            for employment, as required by  N.H. Rev. Stat. Ann.   283:7.            That provision states,  "Veterans, in order to be entitled to            preference  under this  subdivision, shall  furnish proof  of            such entitlement to the hiring  authority . . . when applying            for  employment."   Second, he  did  not allege  that he  had            requested  the preference on  his employment  application, as            required by the City's affirmative action plan.                      Affirmed.                      _________                                         -3-